Judgment, Supreme Court, Bronx County (Kahn, J.), entered on April 3, 1981, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs and without disbursements, unless plaintiffs, within 20 days after service upon them of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to $100,000 and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Sullivan, Markewich and Lynch, JJ. [85 AD2d 525.]